UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04267 Institutional Fiduciary Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 12/31/15 Item 1. Reports to Stockholders. Franklin Templeton Investments Gain From Our Perspective ® At Franklin Templeton Investments, were dedicated to one goal: delivering exceptional asset management for our clients. By bringing together multiple, world-class investment teams in a single firm, were able to offer specialized expertise across styles and asset classes, all supported by the strength and resources of one of the worlds largest asset managers. This has helped us to become a trusted partner to individual and institutional investors across the globe. Contents Semiannual Report Institutional Fiduciary Trust Money Market Portfolio 2 Performance Summary 3 Your Funds Expenses 4 Financial Highlights and Statement of Investments 5 Financial Statements 7 Notes to Financial Statements 10 The Money Market Portfolios 13 Shareholder Information 23 Not FDIC Insured | May Lose Value | No Bank Guarantee ftinstitutional.com Semiannual report 1 Semiannual Report Institutional Fiduciary Trust Money Market Portfolio This semiannual report for Institutional Fiduciary Trust (IFT) Money Market Portfolio covers the six-month period ended December 31, 2015. Effective November 1, 2015, the Funds investments changed as a result of the change in the master portfolio in which it invests. The Funds goal did not change, but it will seek a high level of current income through investments in U.S. government securities described below. Your Funds Goal and Main Investments The Fund seeks to provide as high a level of current income as is consistent with preservation of shareholders capital and liquidity. The Fund invests through The U.S. Government Money Market Portfolio (the Portfolio) mainly in government securities, cash and repurchase agreements collateralized fully by government securities or cash. 1 The Fund attempts to maintain a stable $1.00 share price. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency or institution. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. The Funds sponsor has no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support to the Fund at any time. Performance Overview In an effort to promote economic growth, the Federal Reserve (Fed) held short-term interest rates at a historically low level during most of the six-month period under review. However, in December, the Fed raised interest rates to 0.25%0.50%. With this low rate, the Funds seven-day annualized yield was unchanged at 0.00% from June 30, 2015, through December 31, 2015. Economic and Market Overview The U.S. economy grew moderately during the six months under review amid healthy consumer spending supported by an improved labor market. The economy strengthened in the second quarter but moderated in the third and fourth quarters as exports slowed and state and local governments reduced their spending. Portfolio Breakdown 12/31/15 % of Total Net Assets U.S. Government & Agency Securities % Repurchase Agreements % Other Net Assets % Manufacturing activities expanded for most of the period but contracted toward period-end. Non-manufacturing activities, however, expanded throughout the six-month period, contributing to new jobs and helping drive down the unemployment rate to 5.0% from October through period-end, the lowest level in more than seven years. 2 The housing market generally improved during the period as home prices rose, new home sales increased substantially at period-end and existing home sales remained relatively flat. Retail sales grew modestly, driven by automobile and auto component sales. Inflation, as measured by the Consumer Price Index, remained subdued largely due to low energy prices. After maintaining a near-zero interest rate for seven years to support the U.S. economys recovery, the Fed raised its target range for the federal funds rate to 0.25%0.50% at its December meeting. Policymakers cited the labor markets considerable improvement and were reasonably confident that inflation would move back to the Feds 2% medium-term objective. The Fed indicated that its process of normalizing interest rates would be data dependent and would likely be gradual. Furthermore, the Fed raised its 2016 U.S. economic growth forecast and lowered its unemployment rate projection. The 10-year Treasury yield, which moves inversely to price, fluctuated throughout the period. It began the period at 2.35% based partly on upbeat domestic and eurozone economic data as well as Greeces agreement with its international creditors. However, it declined to a period low of 1.99% in early October, due to concerns about the Feds timing for raising interest rates and events in China. The yield ended December at 2.27% as concerns over Chinas economy diminished and the Fed increased interest rates, alleviating some uncertainty about a change in the U.S. monetary policy. 1. Although U.S. government-sponsored entities may be chartered by acts of Congress, their securities are neither issued nor guaranteed by the U.S. government. Please see the Funds prospectus for a detailed discussion regarding various levels of credit support for government agency or instrumentality securities. The Funds yield and share price are not guaranteed and will vary with market conditions. 2. Source: Bureau of Labor Statistics. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 6. 2 Semiannual Report ftinstitutional.com IFT MONEY MARKET PORTFOLIO Investment Strategy Consistent with our strategy, we invest, through the Portfolio, mainly in U.S. government securities, cash and repurchase agreements collateralized fully by government securities or cash. We maintain a dollar-weighted average portfolio maturity of 60 days or less and a dollar-weighted average life of 120 days or less. We seek to provide shareholders with a high-quality, conservative investment vehicle; thus, we do not invest the Funds cash in derivatives or other relatively volatile securities that we believe involve undue risk. Performance Summary 1 Symbol: INFXX 12/31/15 Seven-day annualized yield (with waiver) % Seven-day annualized yield (without waiver) -0.22 % Total annual operating expenses 2 % 1. The Fund has a voluntary fee waiver that may be modified or discontinued at any time, and without further notice. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. There is no guarantee the Fund will be able to avoid a negative yield. 2. The figure is as stated in the Funds current prospectus. In periods of market vola- tility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figure shown. Annualized yield is for the seven-day period ended 12/31/15. The Funds average weighted life and average weighted maturity were each 47 days. Yield reflects Fund expenses and fluctuations in interest rates on Portfolio investments. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. For most recent month-end performance, call a Franklin Templeton Institutional Services representative at (800) 321-8563 . Managers Discussion The six months under review were characterized by extremely low short-term interest rates, which pressured money market yields. We continued to invest the Portfolios assets in high-quality, short-term securities. We appreciate your support, welcome new shareholders and look forward to serving your investment needs in the years ahead. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2015, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. ftinstitutional.com Semiannual Report 3 IFT MONEY MARKET PORTFOLIO Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if applicable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period, by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 × $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Value 7/1/15 Value 12/31/15 Period* 7/1/1512/31/15 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month annualized expense ratio, net of voluntary expense waivers, of 0.12%, which includes the net expenses incurred by the Portfolio, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. 4 Semiannual Report ftinstitutional.com INSTITUTIONAL FIDUCIARY TRUST Financial Highlights Money Market Portfolio Six Months Ended Year Ended June 30, December 31, 2015 (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations - net investment income — Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return a —% —% —% —% —% —% Ratios to average net assets b Expenses before waiver and payments by affiliates c 0.36 % 0.36 % 0.36 % 0.35 % 0.36 % 0.36 % Expenses net of waiver and payments by affiliates c 0.12 % 0.09 % 0.08 % 0.13 % 0.13 % 0.19 % Net investment income —% —% —% —% —% —% Supplemental data Net assets, end of period (000’s) $ 19,595,349 $ 25,528,314 $ 21,528,766 $ 16,328,958 $ 12,139,765 $ 10,126,869 a Total return is not annualized for periods less than one year. b Ratios are annualized for periods less than one year. c The expense ratio includes the Fund’s share of the Portfolio’s allocated expenses. ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 5 INSTITUTIONAL FIDUCIARY TRUST Statement of Investments, December 31, 2015 (unaudited) Money Market Portfolio Shares Value Management Investment Companies (Cost $19,595,442,282) 100.0% a The U.S. Government Money Market Portfolio, 0.05% $ Other Assets, less Liabilities (0.0)%  ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a The rate shown is the annualized seven-day yield at period end. 6 Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com INSTITUTIONAL FIDUCIARY TRUST Financial Statements Statement of Assets and Liabilities December 31, 2015 (unaudited) Money Market Portfolio Assets: Investment in Portfolio, at value and cost $ 19,595,442,282 Receivables from affiliates 9,202 Total assets 19,595,451,484 Liabilities: Payables: Trustees’ fees and expenses 164 Reports to shareholders 5,956 Professional fees 51,301 Accrued expenses and other liabilities 45,099 Total liabilities 102,520 Net assets, at value $ 19,595,348,964 Net assets consist of paid-in capital $ 19,595,348,964 Shares outstanding 19,595,351,095 Net asset value per share $ 1.00 ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 7 INSTITUTIONAL FIDUCIARY TRUST FINANCIAL STATEMENTS Statement of Operations for the six months ended December 31, 2015 (unaudited) Money Market Portfolio Investment income: Dividends from Portfolio $ 328,684 Expenses: Administrative fees (Note 3a) 23,555,932 Reports to shareholders 7,741 Registration and filing fees 480,725 Professional fees 76,010 Trustees’ fees and expenses 59,530 Other 97,204 Total expenses 24,277,142 Expenses waived/paid by affiliates (Note 3c) (23,948,458 ) Net expenses 328,684 Net investment income $ — 8 Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com INSTITUTIONAL FIDUCIARY TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets Money Market Portfolio Six Months Ended December 31, 2015 Year Ended (unaudited) June 30, 2015 Increase (decrease) in net assets: Net investment income from operations $ — $ — Capital share transactions (Note 2) (5,932,964,874 ) 3,999,547,654 Net increase (decrease) in net assets (5,932,964,874 ) 3,999,547,654 Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period 25,528,313,838 21,528,766,184 End of period $ 19,595,348,964 $ 25,528,313,838 ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 9 INSTITUTIONAL FIDUCIARY TRUST Notes to Financial Statements (unaudited) Money Market Portfolio 1. Organization and Significant Accounting Policies Institutional Fiduciary Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Institutional Fiduciary Trust Money Market Portfolio (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Fund invests substantially all of its assets in The U.S. Government Money Market Portfolio (Portfolio), which is registered under the 1940 Act as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. GAAP. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of the Funds investment in the Portfolio. The financial statements of the Portfolio, including the Statement of Investments, are included elsewhere in this report and should be read in conjunction with the Funds financial statements. Shares of the Fund are offered to other investment companies and accounts managed by Franklin Advisers Inc. (Advisers) or its affiliates, and to other institutional investors. At December 31, 2015, Advisers, affiliates of Advisers, and investment companies and accounts managed by Advisers or its affiliates owned 19,594,740,399 shares of the Fund. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Fund holds Portfolio shares that are valued at the closing net asset value of the Portfolio. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. At December 31, 2015, the Fund owned 89.28% of the Portfolio. b. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may recognize an income tax liability related to its uncertain tax positions under U.S. GAAP when the uncertain tax position has a less than 50% probability that it will be sustained upon examination by the tax authorities based on its technical merits. As of December 31, 2015, the Fund has determined that no tax liability is required in its financial statements related to uncertain tax positions for any open tax years (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdictions statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Income received from the Portfolio and estimated expenses are accrued daily. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. d. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 10 Semiannual Report ftinstitutional.com INSTITUTIONAL FIDUCIARY TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Money Market Portfolio (continued) 2. Shares of Beneficial Interest At December 31, 2015, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2015 June 30, 2015 Shares sold $ $ Shares redeemed ) ) Net increase (decrease) $ ) $ 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors and/or trustees of the Portfolio and of the following subsidiaries: Subsidiary Affiliation Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Administrative Fees The Fund pays an administrative fee to FT Services of 0.20% per year of the average daily net assets of the Fund. b. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Fund and is not paid by the Fund for the services. c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, FT Services has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the Fund and if necessary, make a capital infusion into the Fund. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by FT Services at any time, and without further notice. There is no guarantee that the Fund will be able to avoid a negative yield. d. Other Affiliated Transactions At December 31, 2015, an investment company managed by Advisers owned 39.55% of the Funds outstanding shares. Investment activities of this investment company could have a material impact on the Fund. 4. Income Taxes At December 31, 2015, the cost of investments for book and income tax purposes was the same. ftinstitutional.com Semiannual Report 11 INSTITUTIONAL FIDUCIARY TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Money Market Portfolio (continued) 5. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2015, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. 6. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Funds investment policies to allow the Fund to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Fund invests, through the Portfolio, at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Fund will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Fund redemptions. The Fund is implementing the various amendments as they become effective at various dates through October 2016. 7. Subsequent Events The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 12 Semiannual Report ftinstitutional.com THE MONEY MARKET PORTFOLIOS Financial Highlights The U.S. Government Money Market Portfolio Six Months Ended Year Ended June 30, December 31, 2015 (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations: Net investment income (loss) — a — — — (—) a — a Net realized and unrealized gains (losses) a — Total from investment operations a — Less distributions from net investment income (—) a — (—) a Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return b —% c —% —% —% —% 0.04 % Ratios to average net assets d Expenses before waiver and payments by affiliates 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % Expenses net of waiver and payments by affiliates e 0.12 % 0.09 % 0.08 % 0.13 % 0.13 % 0.15 % f Net investment income (loss) —% c —% —% —% (—)% c 0.04 % Supplemental data Net assets, end of period (000’s) $ 21,945,352 $ 27,390,400 $ 23,491,469 $ 18,744,530 $ 14,065,932 $ 12,092,511 a Amount rounds to less than $0.001 per share. b Total return is not annualized for periods less than one year. c Rounds to less than 0.01%. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. f Benefit of waiver and payments by affiliates rounds to less than 0.01%. ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 13 THE MONEY MARKET PORTFOLIOS Statement of Investments, December 31, 2015 (unaudited) The U.S. Government Money Market Portfolio Principal Amount Value Investments 99.0% U.S. Government and Agency Securities 83.8% a FFCB, 1/11/16 $ $ 1/12/16 1/13/16 1/14/16 1/15/16 1/19/16 1/20/16 1/25/16 1/26/16 2/02/16 2/16/16 2/17/16 2/18/16 4/29/16 a FHLB, 1/04/16 1/05/16 1/06/16 1/07/16 1/08/16 1/12/16 1/13/16 1/15/16 1/20/16 1/22/16 2/05/16 2/12/16 2/19/16 4/01/16 4/08/16 4/20/16 4/22/16 a FHLMC, 1/04/16 1/06/16 1/07/16 1/08/16 1/11/16 1/12/16 1/14/16 1/20/16 1/22/16 4/04/16 4/08/16 4/15/16 4/25/16 a FNMA, 1/05/16 1/06/16 1/07/16 14 Semiannual Report ftinstitutional.com THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) Principal Amount Value Investments (continued) U.S. Government and Agency Securities (continued) a FNMA, (continued) 1/08/16 $ 54,510,000 $ 54,507,880 1/14/16 40,000,000 39,997,256 1/19/16 125,000,000 124,985,625 1/20/16 21,200,000 21,199,105 1/25/16 1,000,000,000 999,845,833 1/27/16 87,500,000 87,496,208 2/22/16 88,500,000 88,483,382 4/06/16 77,000,000 76,955,853 4/20/16 165,140,000 165,029,998 5/09/16 50,000,000 49,958,792 a U.S. Treasury Bill, 1/07/16 1,283,000,000 1,282,981,759 1/14/16 1,417,160,000 1,417,104,552 1/21/16 381,880,000 381,842,262 1/28/16 200,000,000 199,973,169 2/04/16 412,500,000 412,452,424 2/18/16 75,000,000 74,975,950 3/03/16 100,000,000 99,956,083 3/10/16 50,000,000 49,975,610 3/24/16 425,050,000 424,808,522 3/31/16 348,650,000 348,423,377 4/21/16 500,000,000 499,833,500 6/16/16 50,000,000 49,888,667 6/23/16 500,000,000 498,755,417 7/21/16 500,000,000 499,512,535 8/18/16 450,000,000 449,417,014 9/15/16 550,000,000 549,135,789 10/13/16 250,000,000 249,481,923 11/10/16 100,000,000 99,563,889 Total U.S. Government and Agency Securities (Cost $18,384,130,992) 18,384,130,992 b Repurchase Agreements 15.2% Barclays Capital Inc., 0.26%, 1/04/16 (Maturity Value $60,001,733) Collateralized by U.S. Treasury Note, 0.75%, 3/15/17 (valued at $61,486,643) 60,000,000 60,000,000 Federal Reserve Bank of New York, 0.25%, 1/04/16 (Maturity Value $3,150,087,500) Collateralized by U.S. Treasury Bond, 3.625% - 6.625%, 2/15/27 - 8/15/43; and U.S. Treasury Note, 1.00% - 3.125%, 2/28/19 - 2/15/24 (valued at $3,150,087,575) 3,150,000,000 3,150,000,000 Goldman Sachs & Co., 0.30%, 1/04/16 (Maturity Value $125,004,167) Collateralized by U.S. Government and Agency Securities, 1.70%, 2/26/20 (valued at $128,619,452) 125,000,000 125,000,000 HSBC Securities Inc., 0.28%, 1/04/16 (Maturity Value $5,000,155) Collateralized by U.S. Government and Agency Securities, 0.202%, 12/27/17 (valued at $ 5,000,000 5,000,000 Total Repurchase Agreements (Cost $3,340,000,000) 3,340,000,000 Total Investments (Cost $21,724,130,992) 99.0% 21,724,130,992 Other Assets, less Liabilities 1.0% 221,220,694 Net Assets 100.0% $ 21,945,351,686 See Abbreviations on page 22. a The security is traded on a discount basis with no stated coupon rate. b See Note 1(b) regarding repurchase agreements. ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 15 THE MONEY MARKET PORTFOLIOS Financial Statements Statement of Assets and Liabilities December 31, 2015 (unaudited) The U.S. Government Money Market Portfolio Assets: Investments in securities, at amortized cost $ 18,384,130,992 Repurchase agreements, at value and cost 3,340,000,000 Total investments $ 21,724,130,992 Cash 223,694,091 Receivables: Capital shares sold 254,458 Interest 23,389 Total assets 21,948,102,930 Liabilities: Payables: Management fees 2,586,016 Distributions to shareholders 26,384 Accrued expenses and other liabilities 138,844 Total liabilities 2,751,244 Net assets, at value $ 21,945,351,686 Net assets consist of: Paid-in capital $ 21,947,231,782 Accumulated net realized gain (loss) (1,880,096 ) Net assets, at value $ 21,945,351,686 Shares outstanding 21,947,233,381 Net asset value per share $ 1.00 16 Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statement of Operations for the six months ended December 31, 2015 (unaudited) The U.S. Government Money Market Portfolio Investment income: Interest $ 15,497,362 Expenses: Management fees (Note 3a) 19,250,625 Custodian fees (Note 4) 110,724 Reports to shareholders 3,956 Professional fees 82,214 Other 21,892 Total expenses 19,469,411 Expense reductions (Note 4) (21,780 ) Expenses waived/paid by affiliates (Note 3c) (4,346,594 ) Net expenses 15,101,037 Net investment income 396,325 Net realized gain (loss) from investments 735,279 Net increase (decrease) in net assets resulting from operations $ 1,131,604 ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 17 THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statements of Changes in Net Assets The U.S. Government Money Market Portfolio Six Months Ended December 31, 2015 Year Ended (unaudited) June 30, 2015 Increase (decrease) in net assets: Operations: Net investment income $ 396,325 $ — Net realized gain (loss) 735,279 10,429 Net increase (decrease) in net assets resulting from operations 1,131,604 10,429 Distributions to shareholders from net investment income (396,325 ) — Capital share transactions (Note 2) (5,445,783,826 ) 3,898,920,727 Net increase (decrease) in net assets (5,445,048,547 ) 3,898,931,156 Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period 27,390,400,233 23,491,469,077 End of period $ 21,945,351,686 $ 27,390,400,233 18 Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com THE MONEY MARKET PORTFOLIOS Notes to Financial Statements (unaudited) The U.S. Government Money Market Portfolio 1. Organization and Significant Accounting Policies The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one portfolio, The U.S. Government Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The shares of the Portfolio are issued in private placements and are exempt from registration under the Securities Act of 1933. Effective November 1, 2015, The Money Market Portfolio was renamed The U.S. Government Money Market Portfolio and implemented changes to the investment strategies. The following summarizes the Portfolios’ significant accounting policies. a. Financial Instrument Valuation Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolio’s Board of Trustees (the Board), the Portfolio’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolio’s valuation policies and procedures, which are approved annually by the Board. b. Repurchase Agreements The Portfolio enters into repurchase agreements, which are accounted for as a loan by the Portfolio to the counterparty, collateralized by securities which are delivered to the Portfolio’s custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% (if the counterparty is a bank or broker-dealer) or 100% (if the counterparty is the Federal Reserve Bank of New York) of the dollar amount invested by the Portfolio, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Portfolio, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Portfolio may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Portfolio in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. All repurchase agreements held by the Portfolio at period end, as indicated in the Statement of Investments, had been entered into on December 31, 2015. c. Income Taxes It is the Portfolio’s policy to qualify as a regulated investment company under the Internal Revenue Code. The Portfolio intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Portfolio may recognize an income tax liability related to its uncertain tax positions under U.S. GAAP when the uncertain tax position has a less than 50% probability that it will be sustained upon examination by the tax authorities based on its technical merits. As of December 31, 2015, the Portfolio has determined that no tax liability is required in its financial statements related to uncertain tax positions for any open tax years (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction’s statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets ftinstitutional.com Semiannual Report 19 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) 1. Organization and Significant Accounting Policies (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. e. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Portfolio, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At December 31, 2015, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolio’s shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2015 June 30, 2015 Shares sold $ 20,932,325,945 $ 36,617,933,208 Shares issued in reinvestment of distributions 365,671 — Shares redeemed (26,378,475,442 ) (32,719,012,481 ) Net increase (decrease) $ (5,445,783,826 ) $ 3,898,920,727 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors, and/or trustees of Franklin U.S. Government Money Fund, Franklin Templeton U.S. Government Money Fund, Institutional Fiduciary Trust, and of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Portfolio pays an investment management fee to Advisers of 0.15% per year of the average daily net assets of the Portfolio. b. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Portfolio and is not paid by the Portfolio for the services. c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, Advisers has voluntarily agreed to waive or limit fees, assume as its own expense certain expenses otherwise payable by the Portfolio and if necessary, make a capital infusion into the Portfolio. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the Portfolio will be able to avoid a negative yield. 20 Semiannual Report ftinstitutional.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) d. Other Affiliated Transactions At December 31, 2015, the shares of Portfolio were owned by the following entities: Percentage of Outstanding Shares Shares Institutional Fiduciary Trust  Money Market Portfolio % Franklin U.S. Government Money Fund % Franklin Templeton Money Fund Trust  Franklin Templeton U.S. Government Money Fund % % 4. Expense Offset Arrangement The Portfolio has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Portfolios custodian expenses. During the period ended December 31, 2015, the custodian fees were reduced as noted in the Statement of Operations. 5. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At June 30, 2015, the Portfolio had capital loss carryforwards of $2,615,375 expiring in 2017. At December 31, 2015, the cost of investments for book and income tax purposes was the same. 6. Fair Value Measurements The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepay- ment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of finan- cial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2015, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. ftinstitutional.com Semiannual Report 21 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) 7. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Portfolios investment policies to allow the Portfolio to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Portfolio invests at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Portfolio will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Portfolio redemptions. The Portfolio is implementing the various amendments as they become effective at various dates through October 2016. 8. Subsequent Events The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corp. FNMA Federal National Mortgage Association 22 Semiannual Report ftinstitutional.com INSTITUTIONAL FIDUCIARY TRUST MONEY MARKET PORTFOLIO Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. ftinstitutional.com Semiannual Report 23 This page intentionally left blank Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INSTITUTIONAL FIDUCIARY TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
